DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-9, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
  All independent claims substantially recite “a neural network processor configured to receive a neural network processing command from the host, to perform a neural network processing operation in response to the neural network processing command, and to control the memory cell circuit to read or write data while performing the neural network processing the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.”  MPEP § 2161.01(I).  “The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification.”  MPEP § 2163.03.  No support is found in the original specification for any specific “neural network processing command” or for any way to “perform a neural network processing operation according to the neural network processing command”.  While neural networks and processor commands are known in the art, the claims are to a specific command for neural networks and performance of operations in response to that specific command. Absent some evidence of possession of the specific command and of possession of some method of carrying out any specific operations “in response to the . . . command”, it is determined that the specification cannot show possession of the recited command and operations. 
All dependent claims are rejected as containing the material of the claims from which they depend.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0085690) Kato (US 5,506,998), and InformIT (Vulkan Memory and Resources Feb 2017).
1. A memory device, comprising: 
a memory cell circuit; a memory interface circuit including a host region and a neural network processor (NNP) region; (See Kim figure 1. Note that denoting a processor a “neural network processor” does not limit to a particular structure.  See MPEP § 2111.04.) configured to receive a read command and a write command from a host, and to control the memory cell circuit in response to the read command and the write command; (“The host controller 4 may control the device 20. For example, the host controller 4 may control the device 20 to write data into the device 20. Moreover, the host controller 4 may control the device 20 to read data from the device 20.”  Kim paragraph 0050.) and a neural network processor configured to receive a neural network processing command from the host, to perform a neural network processing operation according to the neural network processing command, and to control the memory circuit to read or write data while performing the neural (Note that all references are to continuous processes.  “A universal flash storage (UFS) host may include a host controller for controlling a UFS device.”  Kim paragraph 0003.  “According to exemplary embodiments, each of the host 10 and the device 20 may be implemented with an independent chip.”  Kim paragraph 0052.  “The computer system 230 includes a memory device 231, an AP 232 including a memory controller for controlling a data processing operation such as, for example, a write operation or a read operation of the memory device 231”  Kim paragraph 0113.
Kim does not discuss neural networks. 
Kato teaches: “An object of the present invention is to provide in a tray a plurality of registers for each storing the output of respective units of respective layers obtained from a forward processing for use in a back propagation in a learning process of a neuron computer operation in order to update the weight within the neural network, instead of storing the output of the respective layers in that memory provided in a processor element which requires a relatively large capacity and a relatively long access time, thereby increasing the size and the operation speed of the parallel data processing system.” Kato paragraph 25.  “In case of a neurocomputer, the data for the first layer is written into and read from the first address, for example, and the data for the second layer is written into and read from the second address. As the data for the first layer, for example, is held in the tray and is circulated, a data storage capacity required for the parallel data processing system can be reduced.”  Kim paragraph 25 DD.  “The second embodiment shown in FIG. 10 comprises a register file 34 comprising a plurality of register stages and a register selector 35. Respective difference data can be stored in respective stages of the registers which constitute the register file 34. The register file 34 operates in the almost same manner as the memory 31 shown in FIG. 9, but takes a shorter time for an input and output of the data. The register selector 35 controls which register in the register file 34 the data are stored in or which register in the register file 34 the data are read out from.”  Kim paragraph 26 DD.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Kato because running neural networks on processors helps machines learn to carry out tasks more efficiently.) wherein the host region is used by the host and the NNP region is used by the neural network processor when the neural network processor performs the neural network processing operation, and (The previously cited art does not expressly separate host and processor regions. 
InformIT teaches: “Given a host (the processor upon which your application is running) and a device (the processor that executes your Vulkan commands), there could be separate memory physically attached to each. In addition, some regions of the physical memory attached to each processor might be accessible to the other processor or processors in the system. In some cases, the visible region of shared memory might be relatively small, and in other cases, there may actually be only one physical piece of memory, which is shared between the host and the device. Figure 2.5 demonstrates the memory map of a host and device with physically separate memories.”  InformIT Page 19. See also figure 2.5.
It would have been obvious to one or ordinary skill in the art to combine the teaching of InformIT before the effective filing date because sharing memory allows each processor to access remote memory without burdening the other processor at the time of access.) wherein the neural network processing operation includes a training operation of a neural network, an inference operation, or both.  (See Kato cited above.)
6. The memory device of claim 1, wherein the neural network processor comprises: 
a command queue configured to receive the neural network processing command provided by the memory interface circuit, and to store the neural network processing command; (“A universal flash storage (UFS) host may include a host controller for controlling a UFS device. The UFS host may store a command in a command descriptor list.”  Kim paragraph 0003.  Note that denoting a processing command a “neural network processing command” does not limit to a particular structure or require steps to be performed.  See MPEP §§ 2111.04 and 2103.) a control circuit configured to perform the neural network processing operation according to the neural network processing command stored in the command queue; (“A universal flash storage (UFS) host may include a host controller for controlling a UFS device. The UFS host may store a command in a command descriptor list.”  Kim paragraph 0003.  Note that control circuit “configured to perform . . .” does not require any steps to be performed or limit to a particular structure (as opposed to a circuit configured to carry out specific steps).  See MPEP §§ 2111.04 and 2103.) a global buffer, (See Kim figure 2, item 42.  Note also that Kato teaches: “The data are transferred bidirectionally between the tray and the processor. As shown in FIG. 9, the first embodiment comprises a memory 31 which has a plurality of storing areas designated by addresses, a multiplexer 32 for enabling the data to be inputted to the memory 31 by selecting either one of the data from the other tray or the processor element, and tri-state buffers 33 which are turned on when the data are outputted to the processor element from the memory 31.”  Kato paragraph 24.) the control circuit controlling the global buffer to temporarily store first data; a direct memory access (DMA) controller, the control circuit controlling the DMA controller to control second data input to the memory cell circuit, third data output from the memory cell circuit, or both; (“For example, the DMA device 41 may transmit the first command CMD1 stored in the first command descriptor CD1 to the device 20 through the buffer 42. Moreover, the DMA device 41 may transmit the second command CMD2 stored in the second command descriptor CD2 to the device 20 through the buffer 42. The DMA device 41 may transmit the second command CMD2 stored in the second command descriptor CD2 to the device 20 through the buffer 42 before receiving a response corresponding to the first command CMD1.”  Kim paragraph 0073.) and a processing element array configured to process an arithmetic operation using the first data from the global buffer, the second data from the DMA controller, the third data from the DMA controller, or a combination thereof.  (“a host controller including a direct memory access (DMA) device configured to access the command descriptor list, and a processor configured to determine a size of the command descriptor list based on a size of the one of the plurality of cache lines.”  Kim paragraph 0023.  Note that a size determination reads on an arithmetic operation (determining greater/less than/equal to).  In the interest of compact prosecution note also that Kato teaches: “An operation is performed when the flow of two groups of data becomes synchronous. That is, the systolic array method refers to a parallel processing system in which processes are performed regularly. A one-dimensional systolic array method referred to as a ring systolic array method is a parallel data processing system for systolically processing data by synchronously using a plurality of data processing units. This system can be realized easily. Good examples of regular processes are matrix operations based on an inner product operation of a vector and parallel processes for outputting a result of a multiply-and-add operation of a neural network using a nonlinear function.”  Kato paragraph 8.  “FIG. 4 shows the i-th internal configuration of a processor element (PE) 120. In FIG. 4, 123 is a multiplier, 124 is an adder, 125 is an accumulator (ACC). The memory 121 is of a FIFO (first-in, first-out) type, and is outputting W.sub.ij, that is, an element in the j-th column and the i-th row of the coefficient matrix. The data in this FIFO is circulated at the next clock after it is outputted, and inputted again at the last stage of the memory through a bus 126. Therefore, as shown in FIG. 4, W.sub.i1, . . . W.sub.i j-1 are already stored at the last stage after circulation.”  Kato paragraph 12.  (Note that FIFO refers to a buffer configuration.)  “As shown in FIG. 9, the first embodiment comprises a memory 31 which has a plurality of storing areas designated by addresses, a multiplexer 32 for enabling the data to be inputted to the memory 31 by selecting either one of the data from the other tray or the processor element, and tri-state buffers 33 which are turned on when the data are outputted to the processor element from the memory 31.”  Kato paragraph 24.)
7. The memory device of claim 6, wherein 
the neural network processor further comprises a first in first out (FIFO) queue configured to temporarily store fourth data output from the DMA controller, and to provide the fourth data to the processing element array, the fourth data including the second data, the third data, or both. (This is obvious over the combination of Kim and Kato. Kim teaches: “The host controller 4 may control the device 20. For example, the host controller 4 may control the device 20 to write data into the device 20. Moreover, the host controller 4 may control the device 20 to read data from the device 20. To implement the above described operations, the host controller 4 may include a direct memory access (DMA) device 41 and a buffer 42. The host PHY 5 may physically connect the host 10 to the device 20. An operation of the host controller is described in further detail with reference to FIGS. 3A to 3G.”  Kim paragraph 0050.  “For example, the DMA device 41 may transmit the first command CMD1 stored in the first command descriptor CD1 to the device 20 through the buffer 42. Moreover, the DMA device 41 may transmit the second command CMD2 stored in the second command descriptor CD2 to the device 20 through the buffer 42.”  Kim paragraph 0073.  Note that “data” is plural and the claim language does not structurally distinguish between the “first/second/third/fourth data”, which consistent with the claim language may include one another.  Kim does not expressly state that the buffer is an FIFO.  Kato teaches: “FIG. 4 shows the i-th internal configuration of a processor element (PE) 120. In FIG. 4, 123 is a multiplier, 124 is an adder, 125 is an accumulator (ACC). The memory 121 is of a FIFO (first-in, first-out) type, and is outputting W.sub.ij, that is, an element in the j-th column and the i-th row of the coefficient matrix. The data in this FIFO is circulated at the next clock after it is outputted, and inputted again at the last stage of the memory through a bus 126. Therefore, as shown in FIG. 4, W.sub.i1, . . . W.sub.i j-1 are already stored at the last stage after circulation.”  Kato paragraph 12.  It would have been obvious to one of ordinary skill in the art to combine the teaching of Kato because FIFO buffers are simple to implement and efficient for matrix operations (e.g. matrix multiplication).)
8. The memory device of claim 6, wherein 
the processing element array includes a plurality of processing elements, each comprising: a register storing fifth data; a computing circuit configured to generate an operation result by performing an arithmetic operation on the fifth data stored in the register and to store the operation result in the register; and a processing element controller configured to control the computing circuit. (Kato teaches: “FIG. 2 is a flowchart of an operation for obtaining a matrix-and-vector product in the common-bus-connection-type parallel system. Each PE multiplies data X from another PE by W in the memory. The resultant product is added to Y. Therefore, first as shown in the flowchart, the content of the register in the i-th PE, that is, Y.sub.i, is set to 0. Then, the following processes are repeated n times. That is, if X.sub.j is provided to the common bus 93, the i-th PE 91 multiplies the input from the bus 92 connected to the common bus 93 by the input (Wij) provided by the memory 4 through the internal bus 94, and adds the product to register Y.sub.i in the i-th PE 91. This process is repeated n times.”  Kato paragraph 10.
The previously cited art does not expressly teach a plurality of processing elements.  
The plurality of processing elements would have been obvious to one of ordinary skill in the art before the effective filing date as a mere duplication of parts.  See MPEP § 2144.04.)
9. The memory device of claim 8, wherein 
the arithmetic operation includes one or more of an addition operation, a multiplication operation, and an accumulation operation.  (Kato teaches: “FIG. 2 is a flowchart of an operation for obtaining a matrix-and-vector product in the common-bus-connection-type parallel system. Each PE multiplies data X from another PE by W in the memory. The resultant product is added to Y. Therefore, first as shown in the flowchart, the content of the register in the i-th PE, that is, Y.sub.i, is set to 0. Then, the following processes are repeated n times. That is, if X.sub.j is provided to the common bus 93, the i-th PE 91 multiplies the input from the bus 92 connected to the common bus 93 by the input (Wij) provided by the memory 4 through the internal bus 94, and adds the product to register Y.sub.i in the i-th PE 91. This process is repeated n times.”   Kato paragraph 10. )
13. A memory system, comprising: 
a host; and a memory device configured to perform a read operation according to a read command provided from the host, to perform a write operation according to a write command provided from the host, and to perform a neural network processing operation according to a neural network processing command provided from the host, wherein the memory device includes: a memory cell circuit including a host region and a neural network processor (NNP) region; a memory interface circuit configured to control the memory cell circuit according to the read command and the write command; and a neural network processor configured to perform the neural network processing operation in response to the neural network processing command, and to control the memory cell circuit to read or write data while performing the neural network processing operation wherein the host region is used (See rejection of claim 1.)




Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive.
35 U.S.C. § 112:
Applicant states that the neural network command is described in the specification in sufficient detail to show possession.  No description of the neural network command is found it the portions of the specification. Note that referring to a “neural network command” does not of itself describe the command. 
Rejections under § 103: 
Applicant states that Kim and Kato both fail to disclose limitations in claim 1 but no specific arguments are put forth.  Note that the recited processor is not structurally limited by the claim language to exclude the processors of the prior art.  
Applicant states that claim 6 is allowable arguing that the DMA controller recited in claim 6 is in the neural network processor arguing that the DMA controller of Kim is in the host of Kim.  It is unclear how this structurally distinguishes the DMA of Kim from the recited DMA controller.  Note that the claims do not exclude the recited “Neural Network Processor” from locations within a host (or another host in the system).  Note also that the neural network processor in Figure 2 of the specification would be changed by merely changing the dotted line 100 representing the boundary of the neural network processor so stating that the processor “comprises” the DMA controller is not interpreted as changing the structure of the device, but the location of the line.  




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139